Citation Nr: 0121408	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  95-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from June 1962 to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Waco, Texas.  In a March 31, 2000 decision, the Board 
denied all three claims on the basis that they were not well 
grounded.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In a December 2000 
order, the Court granted an unopposed motion for remand filed 
by the Secretary of VA, vacated the Board's March 2000 
decision and remanded the matter for additional proceedings.


REMAND

The basis of the Court's remand is that there has been a 
significant change in the law subsequent to the Board's March 
2000 decision.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In its now-vacated March 2000 decision, the Board, applying 
the law then in existence, determined that the veteran's 
three claims were not well grounded.  
The Board's reasoning was essentially similar to that 
employed by the RO.
Pertinent to this case, the VCAA did away with the former 
statutory concept of well groundedness of claims.  Compare 
the VCAA and 38 U.S.C.A. § 7105(a) (West 1991).  The Board 
believes that the issues now on appeal should be 
readjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board also notes that the veteran has not been afforded a 
VA examination addressing the etiology of his claimed 
disabilities.  The VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Moreover, the United States Court of Appeals for 
Veterans Claims (the Court) has held that the VA's duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The RO contact the veteran and obtain 
the names and addresses of all health 
care providers who have examined him or 
treated him for his claimed disabilities.  
After securing any necessary releases 
from the veteran, the RO should then 
attempt to obtain all such medical 
records which are not presently contained 
in the veteran's claims folder.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.

2.  The veteran should be afforded a VA 
physical examination to identify whether 
any relationship exists between the 
veteran's service and any currently 
identified eye problems and COPD.  The 
veteran's VA claims folder should be 
provided to the examiner for review.  The 
examiner should specifically comment on 
the veteran's contentions that his eye 
problems and COPD resulted from exposure 
to tear gas during service and/or 
hospitalization due to pneumonia in July 
1962.  The examiner must also opine 
whether any residuals of the in-service 
episode of pneumonia currently exist.    
The complete rationale for all opinions 
expressed should be fully explained.  If 
the examining physician deems it to be 
necessary, specialist consultations 
should be scheduled.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  The RO should then review the 
veteran's VA claims folder and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  The RO should then 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


